 LOGGINS MEAT CO.291Robert D.Loggins, Ronny M. Loggias and Randy Par-ker d/b/a Loggins Meat Co.and Meatcutters LocalNo. 540.Case 16-CA-6423September 26, 1972DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn June 20, 1972, Administrative Law Judge IHarry H. Kuskin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Robert D. Loggins, RonnyM. Loggins and Randy Parker d/b/a Loggins MeatCo., Tyler,Texas, its officers,agents,successors, andassigns,shall take the action set forth in the said rec-ommended Order.tThe title of "Taal Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KuSKIN, Trial Examiner: This case was heardat Tyler, Texas, on April 11 and 12, 1972. A complaintissued herein on February 29, 1972, based on a charge filedon January 24, 1972, by Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO, LocalUnion 540, herein called the Union. It alleges that RobertD. Loggins, Ronny M. Loggins, and Randy Parker d/b/aLoggins Meat Co., herein called Respondent, violated Sec-tion 8(a)(1) of the Act by interrogating its employees con-cerning their union membership, activities, and desires, andthose of their fellow employees; and by threatening its em-ployees with discharge, loss of employment, or other repris-als for engaging in union activity or other concertedactivities; and also violated Section 8(a)(3) and (1) of theAct by discharging, and failing and refusing to reinstate,employeeBennieK. McKeever because of his union con-nected activities or because of his concerted activities forpurposes of collective bargaining or other mutual aid orprotection. In its answer and amended answer, Respondentdenies that it has violated the Act in any respect allegedherein.Upon the entire record, including my observation ofthe witnesses and their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and of Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe complaint alleges, and Respondent admits, thatRespondentconsistsof three partners, namely, Robert D.Loggins, Ronny M. Loggins, and Randy Parker, doing busi-ness under the trade :ame and style of Loggins Meat Co.;that it engaged in the processing of meats at its facility inTyler, Texas; that, during the preceding year, which is rep-resentative of all times material herein, it received goodsand materialvalued in excess of $50,000 directly from out-side Texas; and that, during the same period, it sold anddistributed from this facility directly to customers outsideTexas meats processed by it valuedin excessof $50,000. Ifind upon the foregoing, as Respondent also admits, thatRespondent is engaged in commerce within the meaning ofthe Act.11THELABOR ORGANIZATION INVOLVEDRespondent further admits,and I find,that Amalga-mated Meat Cutters & Butcher Workmen of North America,AFL-CIO,Local Union 540, is a labor organization withinthe meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Some Background Facts1.The plant setupRespondent's meat processing operations at its Tyler,Texas, facility consist of the following five production de-partments: steak,' boning, cutlets, ground beef, and frozenfoods .2At all times material herein, there were 8 to 10employees in the steak department, 3 in the cutlets depart-ment, 4 to 5 in the ground beef department, and 4 in thefrozen foods department. Of these five departments, onlythe boning department had an employee denominated asupervisor by Respondent; each of the others had a lead-man. Shine Vega, also referred to in the record as AngelVega and Joe Vega, was that supervisor;3 and two of theleadmen, the others not being named in the record, wereJohn Thompson in the ground beef departmentand BennieIFresh cut steaks are prepared in this department2Frozen cut steaks are prepared in this department3Randy Parker, one of the partners of Respondent, referred to herinaf-ter also as Parker, testified that "Shine Vega is the foreman or supervisor,whichever you prefer to call him in the boning room199 NLRB No. 38 292DECISIONSOF NATIONALLABOR RELATIONS BOARDK. McKeever, the alleged discrimmatee herein, in the steakdepartment. Above the foreman and leadmen were BobMitchum, the production foreman, and Charlie Clarkston,the plant superintendent.4 In addition, Parker, whom I havejust mentioned, took an active role in the production phase ofthe enterprise during such times as he was in the plant .5Respondent admits inits answerthat Mitchum is a super-visor within the meaningof Section2(11) of the Act. Itwould appear, and I find, that Clarkston, his superior, islikewise asupervisorwithin the Act'smeaning. It isRespondent's position that McKeever was at all times mate-rial herein a statutory supervisor, and it was therefore privi-leged to discharge him, as it did, because of his unionactivity.Production at the plant proceeds along the followinglines:Mitchum comes to work at 6 a.m., opens the plant,and takes care of the presamtation inspection to see thateverything is sanitary and ready for work. He then puts outthe towels and aprons for the employees. The employees inthe ground beef department are the first to arrive, since theirdepartment begins work at 6:30 a.m. By that time, Mitchumhas gotten hold of the meat to be processed as hamburgersand placed it in a ready position for them. He also does thesame thereafter for the steak department. The employees inthe latter department report to work at 7 a.m. Those in theboning department report at 7:30 a.m. Other employeesarrive aslate as 8 a.m. under this staggered schedule. AfterMitchum has attended to the above, he repairs to the pro-duction office, which is partly glassed in so that he can seeinto the plant when he stands up. There, he makes out theproductionschedules,based on orders which came in fromcustomersthe day before, but arrived too late for processingthat day. On Tuesdays and Fridays, Mitchum also includesin the group of orders to be filled those sent in byRespondent's salesmenby bus, and picked up by him at thebus station. By 7:30 or 7:45 a.m., Mitchum usually has theorders made up and brings them to the appropriate depart-ment for processing. In the interim, those employees whoreported for work at 7 a.m. spend their time either finishingup what they were working on the day before, or fillingsome advanceorders, or "making a little stock." Mitchumrepeats the practice of making out production orders andbringing them to the appropriate departmentat least oncean hour. In this way, he takes care of orders which come intothe plant in time to be processed and delivered the followingday. Thus, orders are taken up to 3 p.m. for delivery inIt appears that Clarkston has had some experience cutting steaks whileinRespondent's employ, but Mitchum has not.5Parker testified that he did"quite a bit"of traveling for Respondent, thatsome of his trips took an entire day, and that when he was at the facility, hespent about an hour a day in the plant proper.Thislatter testimony wouldseemto implythat Parker spent considerably less than an hour aday in thesteak department.However,I find more credible the testimonyof AaronDalton,a butcher in the steak department who took McKeever's job afterMcKeever was discharged He testified that Parker would come in the de-partment"many number"of times a day and that the longestof such visitslasted 10 to 15 minutes. Parker testified further that(1)Robert D.Loggms,one of the other partners,did not supervise production, and did not spendany time"to speakof"in the plant,i.e., he might walk through the plant twiceone week,three times another week, and not at all for 2 weeks at a time; and(2) Ronny M. Loggins, the remaining partner, spent about 95 percent of hisworking time"on the road."Houston, Texas, the following morning, with delivery start-ing at 7 a.m. Respondent also takes orders and delivers inDallas, Freeport, and Texarkana, making deliveries 4 daysa week to the latter two cities. According to Mitchum, hespends about 4 hours a day making up the orders describedabove, delivering them, and talking to the various people,who are the heads of the respective operations, about theproduction lists; he also spends about 30 to 40 minutestalking to the leadman in the frozen cut steak room, andabout 1 to 1- 1/2 hours consulting with Randy Parker in themain office of the facility, and in going to pick up orders.In contrast to Mitchum's hours which are from 6 a.m. to4 p.m., Clarkston's hours are from 8 or 9 o'clock in themorning to about 6 or 7 o'clock in the evening. He takescare of any problems that Respondent may have with theFederal inspector; keeps abreast of changes in regulationson packaging and labeling, and makes adjustments as re-quired; checks to see whether equipment needs changing ormodifying; keeps Randy Parker posted as to the need forthe "raw product," and when it should arrive;6 and sees toit that the shipping department functions smoothly and ef-fectively. According to Parker,7 except for the fact that theemployees in the ground beef department are usually super-vised by Mitchum, with Clarkston also doingso at times,and the further fact that the employees in the frozen cutsteak room are supervised by Mitchum,no time isspent byeitherMitchum or Clarkston in personally supervising pro-duction employees. Thus, as will appear hereinafter, Re-spondent contends that in the steak department thissupervisory function was performed by McKeever at alltimes material herein, whereas the General Counsel con-tends that he was no more than a leadman and did not meetthe statutory test of a supervisor.It would appear that Respondent regards the boning andsteak departments as the crucial areas of its operation. Asalready found, each of these departments has about thesame number of employees and their complements arelarger than those in the other departments. With respect tothe boning department, Parker testified that the boners sep-arate the "sub-primal cuts" from the bone, that the work isvery exacting in that the boner has to be careful not to scorethe meat too deeply, and has to make sure that he cuts themeat in the proper place;8 and that this calls for a lot ofsupervision. And as to the steak department, he testifiedthat 30 percent of the gross sales comes from this depart-ment; that the butchers therein portion the steaks into fil-lets; that when the order calls for a 5-ounce fillet it isimportant that the steakcutter "hit those portions" within aquarter of an ounce, because if a 5-ounce fillet sells at 60cents, each ounce overweight represents a loss of 12 centsand each half ounce a loss of 6 cents to Respondent; that,if the order calls for steak by weight and it is cut by thebutcher so as to weigh too much, Respondent makes thecustomer unhappy because his unit cost is too high; and6Parker deals with Respondent's suppliers of the"raw product."7 Clarkston did not testifyin this proceeding8 Parker pointedout howimportant moneywise it was that the cut be acorrectone, asfollows- "But if they cut that hindquarter,we'll say,if theydon't put the right break on it...we leave meat on a bottom butt which sellsfor 55cents, versus a round,whichsells for 80 cents." LOGGINS MEAT CO.293that, for these reasons, this department also needs "realclose supervision."9Respondent takes the position that Vega, denominatedby it as a foreman of the boning department, had superviso-ry status under the Act. However, his claimed supervisorystatus was not litigated in this proceeding, and I thereforefind it unnecessary to, and do not, make any finding as toVega in this regard. The supervisory issue with respect toMcKeever, who was, in effect, denominated by Respondentas a leadman of the steak department until 2 days before hisdischarge, when he was told that he was a supervisor, willturn upon his own duties and functions in the steak depart-ment and his authority and rolevis-a-visthe other employeestherein, notwithstanding Respondent's efforts, during thehearing to cast Vega and McKeever into the same supervi-sory mold.2.The organizational activityOrganizational activity at the plant was initiated by Ben-nie McKeever, the discriminatee herein, about the first weekin January 1972.10 At that time, he and his brother, Joe, anemployee of Respondent, attended a meeting of the Amal-gamatedMeat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, being held in connection with an or-ganizing effort among the employees at the K Mart storeand the Allied Foods store in the area. While there,BennieMcKeever spoke to Fred Tilson, the business agent of theUnion and its representative at the instant hearing, andsolicited his help in organizing Respondent's employees.Tilson agreed to help, and thereupon told the McKeevershow to proceed, and furnishedBennieMcKeever with un-ion authorization cards.Beginningaround January 7, Ben-nie McKeever passed out cards to employees at the facilityduring break periods and during the 30-minute lunch peri-od, doing so on the parking lot, on the shipping dock, andin front of the office door. He succeeded in signing up about28 or 30 employees. Within the next 2 weeks, there occurredthe conduct alleged herein to be violative of Section 8(a)(1),and the dischargeof BennieMcKeever, which is alleged tohave contravened Section 8(a)(3) and (1) of the Act. I shalltreat with these matters in detail hereinafter.B. The Allegations of Section 8(a)(1)1.The interrogationThe complaint alleges that Mitchum and Parker interro-gated employees as to their union membership, activities,and desires, and those of their fellow employees.With respect to Mitchum, the record reveals two epi-sodes.The firstone occurredon January 14. On that day,according to McKeever, Mitchum approached him at hiswork block where he was cutting meat and asked him what"those things" were that he was handing out. When he9Parker pointed out that Respondent has done its best to hire experiencedbutchers,but the fact that a butcher is experienced does not mean that heis an experienced steakcutter and, if that proves to be the case,he needs alot of training and a lot of practice.The record fails to establish,however,that,during relevant times herein,any of the butchers in the steak depart-ment was not an experienced steakcutter.10 All dates hereinafter are in 1972.answeredthat they were union cards, Mitchum asked himif he had signed one. He replied that he was the first one todo so. At this, Mitchum asked for a card but he refused togive Mitchum one, with the explanation that Mitchum wasnot eligible to sign a union card as he was a supervisor.Mitchum's testimony was substantially in accord with theabove, except that his account did not include any referenceto an inquiry by him as to whether McKeever had signeda card, and he denied that McKeever indicated to him whyhe was not eligible. In all the circumstances above, and asMcKeever impressedme as a morereliablewitness thanMitchum, I credit McKeever's version and find that thecontent of this conversation was as testified to by him. Thesecond episode also occurred in January and involved aconversation between former employee Eddie Roy Free-man and Mitchum. In the course thereof, according to thetestimony of both of them, Mitchum asked Freeman if hehad signed a union card and Freeman replied that this wasa personal matter.With respect to Parker, the record shows that after ad-dressing a meetingof all the employees, which he convenedat about 8 a.m. on January 17, the contents of which addresswill be discussed shortly, he summoned McKeever to hisback office and held a conversation with him. The relevantcredible testimony of McKeever, which was corroborated toa considerable degree by Parker, indicates, and I find, thatthe following then occurred: Parker told McKeever that hewanted to find out what the Union wanted and "who wasbehind all of this." McKeever replied that he had broughtthe authorization cards into the plant and had gotten themsigned; that, if Parkerwas goingto do anything to anybody,he should do it to him; and that the Union wanted a fairshare of the profits. Parker then said that he "figured [Mc-Keever] was the one, and that the rest of the people wouldbe all right if it wasn't for [McKeever] stirring them up." Inaddition, Parker accused McKeever of being against man-agement from the start of his employment, and remindedMcKeever that he had offered McKeever a job as a supervi-sor, which McKeever had turned down." Parker also toldMcKeever that he was going to watchhim ashe had neverbeen watched before, that he was going to demand perfec-tion from McKeever in his work,' and that hewas "goingto get [McKeever] out the door."In viewof all the foregoing,and inlight of my findinghereinafterthat McKeever was not a supervisor within theAct's meaning, I conclude and find that, during the afore-said conversations with McKeever and Fielding, Respon-dent engaged in interrogation of its employeesas to theirunion membership, activities, and desires, and those of theirfellow employees, in violation of Section 8(a)(1) of theAct.1311According to McKeever,Parker offered him thejob of plantsuperin-tendent about 8 months before hisdischarge,and he declined the offer.12 Parker admittedsayingthathe would bewatchingMcKeever "prettyclose" and that he meant therebythat "if [McKeever]was the one that wascausing [Respondent] trouble with the Union,well,we were just going toneed to do somethingaboutit."He admitted further that there had been noproblem about McKeever's production up tothat time,that he had noknowledge that McKeeverwas organizingon companytime, and that he wasin thesteak department "a coupleor 3 times" later thatday weighing boxeswithsteaks astheywere processed.13 SeeLittle Rock Downiowner, Inc.,168 NLRB107; andDavis WholesaleCo., Inc, 166 NLRB 999. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The threatsThe complaint alleges that on or about January 17, Par-ker orally threatened employees with loss of employment orother reprisalsfor engagingin union or concerted activity.The record shows, as I have just indicated, that Respondentconvened the employees on the morning of January 17 andspoke to them. A composite of the testimony, which I findcredible, ofMcKeever, of employees Dalton and PatriciaMosely, and of Parker establishes the following: Parkerbegan his remarksby complimenting the employees on theirwork. He then said he had heard about the Union, that thebusinessbelonged to Robert Loggins (who was present atthe meeting), that Robert Loggins had always run the busi-ness and will continue to do so, that if anyone wants to comein andtalk about it, the door was always open, and that ifanybody didn't like it, "there is the door." In all the circum-stances, including the heretofore discussed episode betweenParker and McKeever which followed shortly after thespeech, and in which, as I have found, Parker told Mc-Keever that he was going to watch McKeever as he hadnever watched McKeever before, and that he was "going toget [McKeever] out the door," I conclude, and find, that, incontext, Parker's remark of "there is the door" impliedlythreatened employees with discharge or other reprisals inviolation of Section 8(a)(1) of the Act.14C. The Allegation of Section 8(a)(3) and (1) in the Dis-charge ofBennieK McKeeverAs already noted, Respondent does not deny that it dis-charged McKeever because ofhis unionactivity. However,it claims that it did not contravene the Act thereby becauseMcKeever was a supervisor within the Act's meaning. Thesole issuerelating to McKeever's discharge is therefore hisstatus under the Act.Before dealingwith what, Respondentclaims,areMcKeever's attributes of supervision, I shalldiscussMcKeever's employment history and how the steakdepartment functions.McKeever was employed by Respondent during twoseparate periods, i.e., for a period of a year starting in Septem-ber 1968 and for about 16 months starting in September1970. During the second period he was hired as a steakcutterat $3.75 an hour. Shortly thereafter, Parker came to Mc-Keever and told him that he needed someone to take thelead in the steak room and see to it that the orders werefilled to the customer's satisfaction. Parker added that Mc-Keever was qualified to do so and that the pay in that jobwould be $4 an hour if McKeever would agree to take thejob.McKeever accepted. About November 1970, his pay14 SeeCharlena Lobianco,an individual,d/b/a Loby's Cafeteria,187 NLRBNo. 54.The General Counsel asserts in his brief that"another reprisal threatenedby Parker at a later meeting was that if the employees joined the Union, theirwages would be cut." Although this conduct was not alleged in the complaintto be violative of the Act,itwas litigated herein. However, as the testimonyof the witnesses of the General Counsel relating thereto was unclear as toexactly what was said by Parker, and as McKenney's testimony in this regardindicates that,when there was talk about the cut in wages, it was in thecontext of the Union's requesting him to sign a dues deduction authorizationcard, I conclude,and find,that the record fails to preponderate in favor ofa finding that Respondent contravenedthe Act by Parker's comment aboutwagesduring the aforesaid meeting with the employees.was increased to $4.25 an hour, and the pay of the rest ofthe steak cutters was raised from $3.75 to $4 an hour. Mc-Keever made an unsuccessful request of Parker for a raiseduring the first week in January 1972. Shortly thereafter,McKeever commenced the organizational activity, here-tofore described, among Respondent's employees. On Janu-ary 17, also as heretofore described, McKeever was calledto the back office by Parker where he was interrogatedconcerning the Union and his role therein, and was told ineffect (1) that, but for him, there would be no union organi-zational activity in the plant; (2) that he would be watchedat work as he had never been watched before; and (3) thatParker was "going to get [him] out the door." About 30minutes thereafter, according to the undenied testimony ofMcKeever, Parker called him into a little shipping officeand said, "All right. Now, I have found out that I don't havemany rights in this matter.But, Ido have a few, and I intendto use them to the fullest extent .... OK. Now, you are thesupervisor out there, right?" At this point, McKeever inter-jected, "whatever you say." Whereupon, Parker continuedwith, "Now I don't want this man back here cutting anymore steaks he is not a qualified Class A butcher. I want youto cut the steaks. I don't want him to cut anymore. Youmove him back there on the back table and let him skintenders."15 Thereafter, on January 19, about an hour afterMcKeever had started work, Parker came to the steak de-partment and told McKeever that Loggins wanted to seehim in Loggins' office. When McKeever arrived at the of-fice, Robert Loggins and Johnny Copeland, the bookkeeperand office manager, greeted him. Loggins then read fromthe following preparedstatementtoMcKeever:16Discharge of MckeeverReason:He has violated the law, (National Labor RelationsAct, by soliciting employees to join a union.Being asupervisor he binds the Company by his actions. Hisactions have destroyed theneutralityof the Company,byinterferingwith the rights of the employees. Employ-ees have the right to join or not to join a union withoutinterference from the Company. Fora supervisortosolicit employees to join heinterfereswith their rightswhich is a violation of the law.According to McKeever, Loggins also said, "Bennie, I havealways run thisbusiness.This business belongs to me. No-body is going to tell me how to run it." And when heprotested that he did not understand why he had been dis-charged, Loggms suggested that, if he wanted an explana-tion, he should get a lawyer to explain it. At this, he went15 I note, inthis connection, the credible testimony of McKeever (1) thathe was not told, duringmanagement's prior conversations with him about hisunion activities, that he was a supervisor and shouldnot be engaging in suchactivities; (2) that whenhe told Mitchumthat he (Mitchum)was ineligibleto get a union authorizationcard becauseof his supervisorystatus,Mitchumdid not then say to him (McKeever) thathe was a supervisor; and (3) that,at the time he was made a leadman in September1970, Parkerdid not tellhim that hewas a supervisornor did Parkertell himthat he hadauthorityto hire, fire,transfer,discipline, recall employees, or adjustgrievances.16Logginsdid not testifyherein I received the statement in evidence asResp.Exh. 2, pursuantto the agreementof theparties hereto that it was toserve in lieuof testimony by Loggins and that its contentswere not disputed. LOGGINS MEAT CO.back to the plant to pick up his tools, with Loggins' permis-sion,and left.As to the,manner inwhich work proceeds in the steakdepartment, the General Counsel adduced testimony byMcKeever, by Dalton, by Lindell Eugene McKenney, askin tender,as well as asteakcutter in that department, andPatricia Mosely, a meatwrapperin the samedepartment. Onthe basis of a composite of their credited testimony, whichwas in substantial part mutually corroborative, I find thefollowing: The complement, at all material times, consistedof between 8 and 10 employees." The butchers either workon making fillets or on cutting steaks. Parker makes theoriginal assignments, determining who works at the fillettable and who works at steak cutting. During McKeever'stenure, there were two to four people working on fillets.They workedas a team,with one doing the cutting of thefillet, and the other one putting bacon around the steak, alsoplacing them in trays, putting the order number on them,and then taking them to the wrapper. It would appear thatthe fillet cutting was done by a butcher, while the baconwrapping etc. might or might not be performed by a butch-er.The remaining butchers did steak cutting, which ap-peared to be a more skilled operation. The amount of workto be done in the steak department would depend on theorders that came to the department from Mitchum. Thus,when McKeever would arrive for work in the morning,Mitchum would usually hand him a work list upon whichwere listed items to be produced by the steak department.18At the sametime,Mitchum would tell McKeever whatmeat was available for filling these orders. Thereafter, dur-ing the day, Mitchum would check with the office to see ifsalesmen orcustomers had telephoned in any orders. If so,he wrote up the order and brought it into the steak depart-ment or any other department to which it pertained. Thenumber of orders received by Mitchum in a day variedbetween 35 and 50. In the case of the steak department, theorder was directed to McKeever. Usually Mitchum handedthe order to McKeever and would give McKeever any spe-cial instructions that he had.19 If McKeever was not there,Mitchum would lay the order on the table 20 At times, Mitch-um might hand the order to one of the butchers. Aftergetting the order from Mitchum, McKeever would lay theorder down on the saw, which was positioned behind him,so that "everybody could get to it and get their order num-bers and see whatever they needed to get off of it." If, for ex-ample, upon checking the list when it came in from Mitch-um, McKeever noticed that it carried an order for 20 boxesof fillets,McKeever might call out to the butchers at thefillet table, "you have an order for 20 boxes of fillets." Thepersonnel involved would then approach where McKeeverhad laid down the work order, and take down the applicable17According to Parker,when McKeever was first hired for the steak de-partment,the complement consisted of three employees.18On infrequent occasions,Parker would do this.19 Special instructions mught be given by Mitchum directly to those work-mg on an order for fillets.And in those instances where the customer's nameappeared along side the order,that alone was enough to constitute specialinstructions to an experienced butcher.20 Although Mitchum testified that he never laid the production list on thetable but has always handed it to McKeever whether McKeever was in thedepartment or the freezer at the time,I do not credit him in this respect inview of the more convincing contrary testimony herein.295order number and check the order for any special instruc-tions pertaining thereto. After the order fora specific itemhad been filled, the one filling it would scratch that item offthe order which came from Mitchum.Under the established routine, if an order or orders re-quired more steaks than two butchers could cut on one tablethat day, then the steaks had priority and the butchers work-ing on fillets would leave that operationand would assistwith the cutting of the steaks. And if as a result of thissituation, the required number of fillets had not been cuttoward the latter part of the day, all of them would help tofill the order relating to fillets.In addition to all the foregoing, McKeever testified credi-bly that he would spend 90 to 95 percent of his time cuttingsteaks in the department, and the remainder working on callorders, i.e., orders which are prepared and storedin freezersin anticipation of orders to be received. Thus, if an ordercould be filled from the precut meat in the freezers, hewould, upon checking the list as it came from Mitchum, goto the freezers and fill the order and bring it to the shippingdepartment. He acknowledged that he was in charge ofproduction, in that if the production did not go out proper-ly, he was going to be the man who would have to answertherefor; and that, in keeping with that responsibility, hechecked the boxes of orders occasionally to make sure thatthe correct number of steaks were in the boxes;and also,when the whole order was filled for a customer and stackedout on the floor, he would look to see whether the order wasfilled in accordance with the customer's request. However,there is further credible testimony by him that orders beingworked on by employees in the steak department were notchecked by him as to the quality of the cut or anything ofthat nature, unless he was specifically requested to do so byParker.I come nowto the contention of Respondent that Mc-Keever had, in addition to the above, the following respon-sibilitiesvis-a-visthe employees in the steak department,which were attributes of supervision: (1)making assign-ments; (2) granting time off; (3) recommending raises; (4)recommending hire; (5) recommendingagainstlayoff; (6)recommendingtransfers;and (7)trainingof personnel. Ishall deal withthemseriatim.As to (1), as already noted, the employees did not needspecial instructions from McKeever,as a rule, since suchinstructions were written on the work order and were madeavailable to the employees actually doing the cutting. Fur-ther, each employee kept track of his own work and Mc-Keever did not check the cuts made by other employeesunless Parker asked him to do so. Also, according to thecredible testimony of McKenney, the usual practice whenhelp was needed by an employee was for the other employ-ees to help voluntarily when they finished their own work.In consequence, an employee would not have to be toldwhat else to do when he finished a job. And according toMosely, a wrapper, she did not work from the instructionswritten by the butcher cutting the meat on a flag accompa-nying each tray she wrapped. So far as appears, it was onlywhen there was an order for a large amount of steaks orfillets,which could not be handled in time by those whoregularly performed these tasks, that McKeever would de-cide how many butchers would work on fillet cutting and 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDhow many on steak cutting. This was not the normal situ-ation, and when Parker brought in a big order that had tobe filled promptly, either Parker or he would make thedecision. It isthus apparent, and I find, that McKeever'sresponsibilities as to making assignments of work were in-substantial.As to (2), McKeever testified that he had never grantedemployees in the department time off; that employeeswould take such matters up with either Mitchum, Clarkston,or Parker; that one or the other of them granted the timeoff, without checking the matter out with him, and that hemight or might not be told of the action taken. He testifiedfurther that, if an employee would ask him for time off, hewould tell him to check with either Mitchum, Clarkston, orParker, and that, if it was all right with one of them, it wasall right with him. In partial corroboration of McKeever,Mosely testified that, on one occasion, her son was sick andshe wanted to get the day off, that she telephoned Clarkstonfrom home in the morning,21 that Clarkston was not thereso she spoke to Mitchum, and that Mitchum granted herrequest. She added that she never asked the leadmen in thesteak department for time off and does not know of anyoccasion when they have granted time off. Further, accord-ing to McKenney, he has never seen McKeever give anyonetime off. In addition, according to Dalton, while McKeeverwas the leadman in the steak department, he had an acci-dent in which he cut offsome fingersand lost 5 weeks fromwork. When he returned to work, the front office knew thathe would have to leave work once a week in order to see hisdoctor, but he would not ask McKeever for leave to do so,he would just tell McKeever that he was leaving for thatpurpose; and this occurred during 4 weeks. The countervail-ing testimony in behalf of Respondent was given by Mitch-um. However, he did not deny McKeever's testimony thatemployees go either to Clarkston, Parker, or him concerninggranting time off; nor did he deny Mosely's testimony as tothe one instance in which he granted her a day off. Andwhile he did testify as to separate incidents in which em-ployees Joe McKeever, Captola Medlock, and Alice Jacobsleft the steak department early, assertedly with permissionfrom McKeever, this was denied by McKeever. In this state ofthe record, and as Mitchum was not a forthright witness,22and as I have found that McKeever was a credible wit-ness, I find that the record fails to establish by a preponder-ance of the evidence that McKeever had effective authorityto grant time off to employees in the Steak Department.As to (3), McKeever testified that he had, on occasion,mentioned to management something about employees'getting raises.However,he added that management, inthose instances, did not tell him when favorable action wastaken, and it was usually the employee involved who toldhim about it. In this connection, McKenney testified credi-bly that when he receiveda raise inJanuary 1972 duringMcKeever's incumbency, McKeever never told him that hehad recommended him for a raise; instead, it was Parkerwho came to him and told him that "[he] will try to get [him]some more money." I note, in this connection, Parker's21Mosely also testified that she considered Clarkston to be her supervisor.22 See reference hereinafter to Mitchum's claimed limited role in the steakdepartment as well as other production departments,notwithstanding that hewas the production foreman.testimony that there were instances when McKeever madea recommendation for a raise for an employee but the raisewas not granted; and that, in general, raises depended notonly upon the opinion of the supervisor as to the recom-mended employee but also on whether Respondent couldafford the raise financially. It was Parker's further testimo-ny that, on McKeever's recommendations, he granted araise to Anna Hunter and two raises to Dalton. Withparticular reference to the second raise of Dalton, accordingto Parker, McKeever told him that Dalton should get thatraise so as to earn as much as employee Charles Fielding.However, it was Dalton's rebuttal testimony that he washired at the rate of $3 an hour with the understanding thathe was to get a raise to $3.50 an hour within 30 days, andfurther that he received his second raise to $4 an hour at thesame time as Fielding received his raise to $4 an hour. Anditwas McKeever's testimony rebuttal that the raise forHunter was not initiated by him, as Parker testified, butcame about in the following manner: Parker commented tohim that Hunter was really learning the job fast and that shewas going to be a fast meatwrapper. He replied that she hadreached that stage already, and added that he did not thinkthat she was going to stay long as he had heard her and otheremployees say that she was planning to leave because shewas working too hard for the money she was getting. Where-upon, Parker told him to tell Hunter that she would get araise the following week, and he so informed Hunter. In allthese circumstances, and as I find that the above testimonyofMcKeever and Dalton was more reliable than that ofParker, I credit them in all instances where their testimonyconflicts with that of Parker. Accordingly, I find that therecord fails to establish that McKeever had the authorityeffectively to recommend raises for employees in the steakdepartment.As to (4), there was conflicting testimony by Parker andMcKeever as to the part played by McKeever in the hiringsof George Ellis, McKenney, Dalton, Fielding, Joe Ruther-ford, and Joe McKeever. However, in view of my findingsheretofore that McKeever was a more reliable witness thanParker, and as McKeever's testimony relating to the aboveseemed to be more consistent with the logic and probabili-ties of the situation, I credit McKeever's version. Thus,according to McKeever, when Ellis was hired, he did notknow him. His only involvement in the hiring was a conver-sation he had with Parker at the time Parker was conductingan employment interview with Ellis. Parker came to him inthe steak department, told him that Ellis was applying fora job, and asked what he "had heard about [Ellis] down atBrookshires," the latter being a company which employedEllis.He indicated what he had heard, and Parker said thathe had heard the same thing. Parker then inquired about acertain personal habit of Ellis, and he pleaded ignorance. Inthe case of McKenney,as in the case of Ellis, it is Mc-Keever's testimony that he made no recommendation toParker that McKenney be hired; that he did not knowMcKenney at the time he was hired; and that, just priorthereto, Parker had asked him for suggestions on how "toget the production out on the fillets," and he suggested thatitwould help if Respondent had an employee "who woulddo nothing but skin tenders to get the fillets built out of."Thereafter, McKenney was hired by Parker to skin tenders. LOGGINS MEAT CO.297In the case of Dalton, McKeever testified as follows: Parkerinquired from him whether he knew of possible hires for thesteak department. At this, he mentioned that Dalton, whohad worked for Respondent before, was out on strike, andhe agreed to tell Dalton that Respondent was going to hirea steakcutter. Later, he spoke to Dalton and suggested toDalton, who was noncommittal, that he talk to Parker andapply. Following this, Parker came to him one day and saidthat Dalton was in the office talking about a job and thathe (Parker) was thinking of hiring Dalton. Parker continuedby asking whether he (Parker) could rely on Dalton to stayon as a meatcutter once the strike at Dalton's place ofemployment was over. He answered that Dalton was honestand, if Dalton said that he would stay, he would keep hisword. In the case of Fielding, McKeever testified to thefollowing: He had a conversation with Fielding in which hetold Fielding, in response to Fielding's inquiry, that Re-spondent was hiring at that time. Thereafter, Parker cameto him and asked whether he knew Fielding. He answeredin the affirmative, adding that he had worked with Fielding"for several years at Safeway." To a further inquiry as towhat kind of a person Fielding was, he replied,inter alia,that Fielding was a good man, owned his home, had a goodjob and was a finished meatcutter. However, he never rec-ommended that Fielding be hired. In regard to Rutherford,McKeever also testified that he made no recommendationthat Rutherford be hired. In addition, according to Mc-Keever, he knew of Rutherford at the time and knew thatRutherford had worked for Safeway, but he did not knowhim personally. He did not recall whether Parker mentionedanything to him about laying off Rutherford 3 months afterRutherford was hired, remembering only that Parker toldhim, after Rutherford was laid off, that it was nice havingRutherford in the department to skin tenders, but that Re-spondent did not really need Rutherford's services. And,finally, in the case of his brother, Joe, McKeever testifiedto the following: He had mentioned to Parker that hisbrother was dissatisfied with the job he held and was think-ing of quitting. About that time, he told his brother, just ashe had told Dalton, that Respondent was looking for steak-cuttersand, if he was interested, he should go toRespondent's facility and apply. Thereafter, his brother didapply and Parker came to him and asked whether he hadany personal objections to the hiring of his brother and tohis working in the steak department. He replied that he hadno objection, as he and his brother did get along together.In addition to the foregoing, McKeever testified that he hadtold Parker, at times, that he needed additional help; thathe had volunteered the names of several individuals whowere interviewed by Parker but were not hired; and thatParker had, on several occasions, come into the steak de-partment and asked if any of the employees knew of anysteakcutters who would be interested in employment withRespondent. Further, Parker admitted that he generally in-terviewed applicants before they were hired, and furtherthat he had asked employees other than McKeever if theyknew of anyone who would like to work for Respondent. Inall these circumstances, I conclude, and find, that the recordfails to preponderate in favor of a finding that McKeevereffectively recommended the hire of employees.As to (5), Respondent appears to rely on the testimony ofParker that it delayed the layoff of Rutherford, discussedabove, at the urging of McKeever. However, as McKeeverhad no recollection of being spoken to by managementbeforehand about laying off Rutherford, and as Parker'stestimony in this regard was not convincing, I find that, heretoo, the record fails to preponderate in favor of a findingthatMcKeever effectively recommended a delay in layingoff Rutherford.As to (6), the record testimony relates to the transfers,during McKeever's incumbency as leadman, of Vega, Wil-liam Stewart, and Alice Jacobs from the steak department.With respect to Vega, I find, as heretofore, that McKeever'stestimony was more reliable than that of Parker. Thus, ac-cording to McKeever, it was Jack Cook, the predecessor ofPlant Superintendent Clarkston, rather than he, who initiat-ed the action against Vega which resulted in the latter'stransfer by Parker. McKeever gave the following details ofthe episode: It began when Vega reported to work oneSaturday morning in a drunken state. Vega was so drunkthat he could not cut meat properly and Cook noticed thathe had "mess[ed] up" a bunch of knuckles while cuttingthem. Thereupon, Cook told Vega, whose car was on theparking lot, to go there and he down. When Parker cameinto the steak department and noticed Vega's absence, Par-ker inquired from him (McKeever) as to Vega's wherea-bouts, and he told Parker of the above developments. Healso added that he thought that Vega had gone home.Whereupon, Parker said that this was not the first time thatthis had happened and that he was tired and sick of it.Thereafter, Parker transferred Vega out of the steak depart-ment to the boning department. In regard to Stewart, Mc-Keever admitted that he had asked Mitchum to get Stewartout of the department because of Stewart's odor problem,namely, "[Stewart] would wear these smocks and cut liverfor several days at a time without changing them. So, itwould just-well, it smelled real bad." It also appears fromthe credible testimony of McKeever that he put the matteron a personal basis, telling Mitchum that he "couldn't hard-ly stand it ... that something was going to have to be donewith [Stewart] or him, that one of [them] was going to haveto go." Thereafter, according to Mitchum, "[he] talked toParker and decided to move [Stewart]." With respect toJacobs, there was testimony only by Mitchum, to the follow-ing effect:McKeever came to him and complained thatJacobs, who was wrapping steaks, brought too many per-sonal problems to work with her, that employees in the steakdepartment were tired of listening to her personal problems,and that he (McKeever) would like her to be moved out ofthe department, as a result, she was moved to a new steakroom,23 opening up next door. It is apparent from the above,and I find, that the above testimony as to the episodesinvolving Vega and Stewart fail to establish that McKeevereffectively recommended their transfers. And while the un-controverted testimony of Mitchum as to the episode in-volving Jacobs points to such authority by McKeever, inview of the fact that I have discredited Mitchum in otherrespects herein, and have found generally that he was nota forthright witness, I conclude, and find, that the record23 `Fresh'frozen steaks were prepared in this room. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDfails to preponderate in favor of a finding that McKeevereffectively recommended the transfer of Jacobs.As to (7), the record shows that the training of personnelby McKeeverwas minimal.Those hired by Respondent assteakcutters already knew how to cut steaks. All that wasrequired of McKeever was to show the new hires how Re-spondent "wanted [its] steaks cut for this customer or thatcustomer." In this connection, he would go over orders tobe handled by new hires with them and show them suchthings "as how much tail to leave on the T-bone [steak]."And in regard to newly hired meatwrappers, if they wereinexperienced, they were usually shown how to wrap by theexperienced wrappers in the department. It is thus apparentfrom all the foregoing that Respondent's claimed training ofpersonnel by McKeever consisted only of imparting to new-ly hired skilled employees in his craft such informationrelating to customer requirements in filling orders as he orany other butcher of Respondent had gained through expe-rience on the job. Accordingly, I find that McKeever acted,in this regard, as no more than a conduit of work-relatedinformationfrom managementto newly hired butchercraftsmen and not asa trainerof personnel.Accordingly, (1) as I have found immediately above thatMcKeever lacked any of the indicia of supervision whichParker and Mitchum attributed to him; (2) as I find that,in his day-to-day role in production in the steak department,McKeever spent about 90 percent of his time in cuttingsteaks at his worktable, and the rest of his time acting bothas a conduit of work orders for the department, includingspecial instructions relating thereto, from Mitchum to em-ployees in the department, and as an expediter and checkerof production; (3) as I find that the operations in the depart-ment were so routinized that there was very little need forMcKeever to exercise any independent judgment in direct-ing the work done there; (4) as the record shows, I find thatMitchum, Parker, and Clarkston were in and out of thedepartment during the day, with Mitchum doing this on avery frequent basis, so that they could oversee its opera-tions;24 and (5) as McKeever, like the rank-and-file employ-ees, was hourly paid, and received insurance benefits whichdid not cover his dependents, whereas Respondent's super-visors were salaried and received the more comprehensivecoverage, I conclude, and find, that McKeever neither hadnor exercised any supervisory authority dung his tenurewith Respondent, and that he was at all relevant times anemployee under the Act 25I am cognizant, in this connection, of the fact that Re-24I regard as rather strange, andfind incredible,Mitchum's testimonythat,although,as production foreman, he is incharge of all production inthe plant,he doesnot have authority overthe steakdepartmentas far asproduction is concerned.25 SeePrecisionFabricators v. N L R B,204 F.2d 567, 569 (C A 2), enfg.101 NLRB 1537, where the court inreferring to a leadman said-We will assumethat he was the room"boss" or "leadman," but thediscretion givenhim appears to be "routine" inthe naturalsense of thatword. As Judge MagrudersaidinNL.R.B v. Quincy Steel Casting Co,Isupport the Board's viewthat certain employees with minor supervisoryduties, such as straw bosses and leadmen, werenot intended to beexcluded from the coverageof the Act."See alsoSkaggs Transfer, Inc.,185 NLRB No. 91,Cosby-Hodges MillingCompany,170 NLRB 1137;UTD Corporation,165 NLRB 346,Morris Weissd/b/a Mook Weiss Meat Packing Company,160 NLRB 546;John C Stalfort& Sons,Inc.,156 NLRB 84; andSecurity Guard Service, Inc.,154 NLRB 8.spondent informed McKeever that he was a supervisor 2days before his discharge. However, as this changein title'left unaltered McKeever's duties and functions, and as "theimportant thing is the possession and exercise of actual super-visory duties and authority and not the formal title," 26 It fol-lows therefrom that this attempt of Respondent to"beef up" McKeever's job through a title change, whichoccurred after the Union commenced its organizational ac-tivity and after it learned of McKeever's part therein, didnot result in a genuine change in his status either in fact orin law.27Accordingly, as I have found that McKeever was an em-ployee under the Act, and as Respondent admittedly dis-charged him for his union activities, I find that Respondentviolated Section 8(a)(3) and (1) of the Act thereby.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2. The Unionis a labor organization within the meaningof Section2(5) of the Act.3. By interrogating its employees as to their union mem-bership,activity,and desires,and those of their fellow em-ployees,Respondent has violated Section 8(a)(l) of the Act.4. By discharging Bennie K.McKeeveron January 19,1972, because of his unionactivity,Respondent discrim-inated againstthe hire andtenure of its employees and hasengaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.REMEDYHaving found that Respondent engaged in unfair laborpractices within themeaning ofSection 8(a)(1) and (3) ofthe Act, I shall recommend that a broad order issue that itcease and desist therefrom, and that it affirmatively takesuch action as will dissipate the effects of its unfair laborpractices. In the latter connection, having found that Re-spondent violated Section 8(a)(3) and (1) of the Act bydischarging Bennie K. McKeever, I shall also recommendthatRespondent offer him immediate and full rein-statement to his former job or, if that job no longerexists,to a substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered duringthe period of this discrimination against him by payment tohim of a sum of money equal to that which he would haveearned as wages from the date of such discrimination to thedate of Respondent's offer of reinstatement,less his netearningsduring such period, with backpay and interest there-on to be computed in the manner prescribed by the BoardinF.W. Woolworth Company,90 NLRB 289, andIsis Plum-bing & Heating Co. Inc.,138 NLRB 716. .Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case, Ihereby issue the following recommended:2826 SeeN L.R B v. Southern Bleachery & Print Works, Inc,257 F 2d 235,239 (C A 4), cert. denied 359 U.S 91127 SeeRoss Porta-Plant, Inc,166 NLRB 494; alsoWard-McCarty HotOil-Paraffin Service,171NLRB 731.28 In the eventno exceptions are filed as provided by Sec.102.46 of the LOGGINS MEAT CO.ORDERRespondent, namely, Robert D. Loggins, Ronny M.Loggins and Randy Parker d/b/a Loggins Meat Co., theirofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interferingwith, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Actby interrogating them as to their union membership, activi-ties, and desires, and those of their fellow employees.(b) Discharging employees because of their union activi-ties.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act.(a)Offer to Bennie K. McKeever immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position without preju-dice to his seniority or other rights and privileges, and makehim whole for any loss of earnings he has suffered, in themanner set forth in the section hereof entitled "The Reme-dy."(b) Preserve and, upon request, make available to theBoard, or its agent, for examination and copying, all payrollrecords, social security records, timecards, personnel rec-ords and reports, and all other records necessary or usefulto determine or compute the amount of backpay due, asherein provided.(c) Notify Bennie K. McKeever, if presently serving inthe Armed Forces of the United States, of his right to full rein-statement upon application, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act of 1948, after discharge from the Armed Forces.(d) Post at its facility in Tyler, Texas, copies of the at-tached notice marked "Appendix." 29 Copies of said noticeon forms provided by the Regional Director for Region 16,after being signed by a representative of Respondent, shallbe posted by Respondent immediately upon receipt thereofand be maintained for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Trial Examiner'sDecision, what steps Respondent has taken to comply here-with 30Rules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."30 In the event that this recommended Order is adopted by the Board after299exceptions have been filed,this provision shall be modified to read:"Notifysaid RegionalDirector,for Region 16, in writing,20 days from the date ofthisOrder, whatsteps Respondent has takento complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed un-der the Act by interrogating them as to their unionmembership, activities, and desires, and those of theirfellow employees.WE WILL NOT discharge our employees because oftheir union activities.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of therights guaranteed in Section 7 of the Act.WE WILL offer to Bennie K. McKeever immediateand full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges, and make him whole for any loss of paysuffered as a result of his discriminatory discharge.DatedROBERT D. LooGINS, RONNY M. Lo-GINSAND RANDYPARKER,d/b/a LOG-GINSMEAT CO(Employer)By(Representative)(Title)Note:We will notify Bennie K. McKeever, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatment upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, after discharge from theArmed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any question concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room,8-A-24, 819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.